Citation Nr: 1705221	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-42 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1978 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this matter now rests with the RO in Baltimore, Maryland.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the evidentiary record.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's sleep apnea is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element of service connection under Shedden is met.  A January 2009 VA neurology consultation and sleep study revealed a diagnosis of obstructive sleep apnea, which has persisted through the present.  Therefore, the Veteran has a current disability of obstructive sleep apnea.  

The second element of service connection under Shedden is met.  The Veteran's service treatment records contain reports of increased fatigue.  See, e.g., May 2007 note written by M.D.J.  At the November 2016 hearing, the Veteran testified that his sleep habits changed during service in 1989.  He testified sleep changes including increased snoring, which led the Veteran's wife to sleep in a different room.  The Veteran's wife submitted a May 2009 statement that corroborates the Veteran's claim of a change in sleep habits and snoring during service.  The Veteran and his wife are competent to report observable symptoms including changes in sleep habits and snoring.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran experienced increased fatigue and changes in sleep habits and snoring during service. 

The third element of service connection under Shedden is met.  A November 2008 VA primary care initial evaluation note shows that the Veteran reported snoring, observed apnea spells, and daytime somnolence.  The Veteran obtained confirmation of sleep apnea through the January 2009 VA sleep study, which is a little over a year after the Veteran's retirement in December 2007.  The Veteran explained at the hearing that the reason he did not seek treatment for sleep apnea during service was because he was unaware of the nature of the condition at the time.  The Veteran further explained that he learned that his symptoms could be the result of sleep apnea when discussing them with friends shortly after retirement.  

The Veteran's treating doctor, M.S., submitted an April 2015 statement indicating that he reviewed the Veteran's medical records and concluded that "sleep apnea is 100% service connected." See also November 2016 hearing testimony.  The Board notes that the opinion does not contain a detailed rationale.  

The October 2015 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The rationale for the opinion was that the examiner found no evidence in the service treatment records for specific symptoms, a diagnosis, or treatment for obstructive sleep apnea while in service.  However, the opinion does not adequately address the competent lay statements of record.  

The Board weighed the VA examiner's opinion, the opinion of Dr. M.S., and the competent lay statements.  The Board acknowledges that it could remand for another VA opinion wherein the VA examiner addresses the Veteran's competent and credible statements about his sleep habits and symptomatology in service.  However, the Board concludes that when considering the Veteran's competent lay statements, which show the Veteran experienced changes in sleep habits and snoring during service which have continued to the present time, in connection with Dr. M.S.'s positive nexus opinion as well as the diagnosis of sleep apnea shortly after the Veteran's separation from service, it will resolve reasonable doubt in favor of the Veteran.  

Affording the full benefit of the doubt to the Veteran's statements, the Board finds that entitlement to service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


